Citation Nr: 1144810	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-03 636A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUE

Entitlement to service connection for a hernia condition.  




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The appellant served in the United States Naval Reserves and had periods of active duty for training (ACDUTRA) from May 1984 to July 1984, from June 1986 to October 1986, and an unverified period of inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The term 'veteran' is defined, in relevant part, as 'a person who served in the active military, naval, or air service . . . .' 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  'The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.'  38 U.S.C.A. § 101(24).  The term 'active duty for training' includes, 'in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under' certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term 'inactive duty for training' includes, '[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under certain sections of title 32, United States Code, including section 502.'  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).  

As noted in the introduction, the appellant does not have any periods of active duty and accordingly he is not a 'veteran' under the law.  As to his service in the Naval Reserves, he is not a 'veteran' unless or until it is shown that he 'was disabled . . . . from a disease or injury incurred or aggravated in line of duty 'during a period of active duty for training (ACDUTRA) or unless or until it is shown that he 'was disabled . . . . from an injury incurred or aggravated in line of duty' during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered 'active military service' and the person is then considered a 'veteran' for that period of service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record shows that the appellant underwent hernia operations in 1982 and 1985.  The appellant contends that the November 1982 surgery occurred after leaving the ROTC program in Fort Knox, Kentucky due to hernia related pains.  He explained that he served in the ROTC prior to his November 1983 enlistment into the U.S. Naval Reserves.  He also claimed that his hernia condition was further aggravated by his U.S. Naval Reserve training.  Here, the RO requested that the National Personnel Records Center (NPRC) verify the appellant's periods of duty.  The NPRC responded that the appellant was only on ACDUTRA, but did not provide the dates of ACDUTRA.  The claims file includes two DD Forms 214, identifying two periods of ACDUTRA.  However, the DD Forms 214 also show that the appellant had a period of INACDUTRA, which has not been verified.  Furthermore, it is not clear as to whether the appellant was part of an ROTC program prior to his enlistment into the U.S. Naval Reserves.  

The law specifically defines ROTC cadets as falling under either ADT or IDT during training (as distinguished from cadets at the federal service academies or candidates at the preparatory schools of the federal service academies, who are specifically defined as being in 'active duty' status).  The Board finds that the clear meaning of the statute is that ROTC cadets are not on 'active duty' at any time during their cadetships.  Regarding Senior ROTC candidates, the term ACDUTRA means duty performed by a member of a program when ordered to such duty for purpose of training for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  The duty must be under chapter 103 of Title 10.  38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6(c)(4).  The term inactive duty training means training (other than ADT) by a member of the Senior ROTC prescribed under chapter 103 of title 10.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d)(3).  

10 U.S.C.A. § 103 indicates that for the further practical instruction of members of, and designated applicants for membership in, the program, the Secretary of the military department concerned may prescribe and conduct practical military training, in addition to field training and practice cruises prescribed under 10 U.S.C.A. § 2104(b)(6).  The Secretary concerned may require that some or all of the training prescribed under this subsection must be completed by a member before the member is commissioned.

As it is not clear regarding whether the appellant participated in an ROTC program or had additional periods of ACDUTRA or INACDUTRA, a remand is necessary to clarify the periods of ACDUTRA and INACDUTRA.  On remand, the appellant's complete military personnel records must be obtained, if available, and associated with the claims folder.
Finally, the appellant has also appeared to identify treatment at the National Naval Medical Center in Bethesda, Maryland.  The RO should obtain these identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Naval Medical Center in Bethesda, Maryland.  If an authorization form is required, the appellant should be provided the necessary form and asked to submit the form so that VA may request the records on his behalf.

2.  The RO/AMC is instructed to contact all appropriate sources in order to verify the specific dates of the appellant's ACDUTRA and INACDUTRA to include the claimed period(s) of training with the ROTC in 1982.  Service records providing retirement points are usually not helpful in this regard.  The appellant's service personnel records should be obtained and associated with the claims file.  All verified periods of service and all responses received must be documented and associated with the claims file.  

3.  When the development requested has been completed, the issue should be reviewed by the RO/AMC on the basis of the entire evidence of record.  If any benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


